
	
		II
		112th CONGRESS
		1st Session
		S. 1893
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend titles 5, 10, and 32, United States Code, to
		  eliminate inequities in the treatment of National Guard technicians, to reduce
		  the eligibility age for retirement for non-Regular service, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard Technician Equity
			 Act.
		2.Titles 10 and 32,
			 United States Code, amendments regarding National Guard technicians and related
			 provisions
			(a)Authority To
			 employ technician as non-Dual status technician after 20 years of creditable
			 serviceSubsection (c) of
			 section 709 of title 32, United States Code, is amended to read as
			 follows:
				
					(c)A person shall have the right to be
				employed under subsection (a) as a non-dual status technician (as defined by
				section 10217 of title 10) if—
						(1)the technician
				position occupied by the person has been designated by the Secretary concerned
				to be filled only by a non-dual status technician; or
						(2)the person occupying the technician
				position has at least 20 years of creditable service as a military technician
				(dual
				status).
						.
			(b)Exception to
			 dual-Status employment condition of membership in Selected
			 ReserveSection 10216 of title 10, United States Code, is
			 amended—
				(1)in subsection
			 (a)(1)(B), by inserting subject to subsection (d), before
			 is required; and
				(2)in subsection
			 (d)(1), by striking Unless specifically exempted by law and
			 inserting Except as provided in section 709(c)(2) of title 32 or as
			 otherwise specifically exempted by law.
				(c)Continued
			 compensation after loss of membership in Selected ReserveSubsection (e) of section 10216 of title
			 10, United States Code, is amended to read as follows:
				
					(e)Continued
				compensation after loss of membership in Selected ReserveFunds appropriated for the Department of
				Defense may continue to be used to provide compensation to a military
				technician who was hired as a military technician (dual status), but who is no
				longer a member of the Selected
				Reserve.
					.
			(d)Repeal of
			 permanent limitations on number of non-Dual status techniciansSection 10217 of title 10, United States
			 Code, is amended by striking subsection (c).
			(e)Technician
			 restricted right of appeal and adverse actions covered
				(1)Rights of
			 grievance, arbitration, appeal, and review beyond AGSection 709 of title 32, United States
			 Code, is amended—
					(A)in subsection
			 (f)—
						(i)in
			 the matter preceding paragraph (1), by striking Notwithstanding any
			 other provision of law and under and inserting Under;
			 and
						(ii)in
			 paragraph (4), by striking a right of appeal and inserting
			 subject to subsection (j), a right of appeal; and
						(B)by adding at the
			 end the following new subsection:
						
							(j)(1)Notwithstanding subsection (f)(4) or any
				other provision of law, a technician and a labor organization that is the
				exclusive representative of a bargaining unit including the technician shall
				have the rights of grievance, arbitration, appeal, and review extending beyond
				the adjutant general of the jurisdiction concerned and to the Merit Systems
				Protection Board and thereafter to the United States Court of Appeals for the
				Federal Circuit, in the same manner as provided in sections 4303, 7121, and
				7701–7703 of title 5, with respect to a performance-based or adverse action
				imposing removal, suspension for more than 14 days, furlough for 30 days or
				less, or reduction in pay or pay band (or comparable reduction).
								(2)This subsection does not apply to a
				technician who is serving under a temporary appointment or in a trial or
				probationary
				period.
								.
					(2)Adverse actions
			 coveredSection 709(g) of
			 title 32, United States Code, is amended by striking 7511, and
			 7512.
				(3)Conforming
			 amendmentSection 7511(b) of
			 title 5, United States Code, is amended—
					(A)by striking
			 paragraph (5); and
					(B)by redesignating
			 paragraphs (6) through (10) as paragraphs (5) through (9), respectively.
					(f)Technician
			 Seniority Rights during RIFSubsection (g) of section 709 of title 32,
			 United States Code, as amended by subsection (e)(2), is amended to read as
			 follows:
				
					(g)Section 2108 of title 5 does not apply to a
				person employed under this
				section.
					.
			(g)Availability of
			 certain enlistment, reenlistment, and student loan benefits for military
			 techniciansSection 10216 of title 10, United States Code, is
			 amended by adding at the end the following new subsection:
				
					(h)Eligibility for
				bonuses and other benefits(1)If an individual becomes employed as a
				military technician (dual status) while the individual is already a member of a
				reserve component, the Secretary concerned may not require the individual to
				repay any enlistment, reenlistment, or affiliation bonus provided to the
				individual in connection with the individual’s enlistment or reenlistment
				before such employment.
						(2)Even though an individual employed as a
				military technician (dual status) is required as a condition of that employment
				to maintain membership in the Selected Reserve, the individual shall not be
				precluded from receiving an enlistment, reenlistment, or affiliation bonus nor
				be denied the opportunity to participate in an educational loan repayment
				program under chapter 1609 of this title as an additional incentive for the
				individual to accept and maintain such
				membership
						.
			(h)Repeal of
			 prohibition against overtime pay for National Guard techniciansSection 709(h) of title 32, United States
			 Code, is amended by striking the second sentence and inserting the following
			 new sentence: The Secretary concerned shall pay a technician for
			 irregular or overtime work at a rate equal to one and one-half times the rate
			 of basic pay applicable to the technician, except that, at the request of the
			 technician, the Secretary may grant the technician, instead of such pay, an
			 amount of compensatory time off from the technician’s scheduled tour of duty
			 equal to the amount of time spent in such irregular or overtime
			 work..
			3.Title 5, United
			 States Code, amendments regarding National Guard technicians and related
			 provisions
			(a)Lowering
			 Retirement Age
				(1)Amendment to
			 FERSSubsection (c) of
			 section 8414 of title 5, United States Code, is amended to read as
			 follows:
					
						(c)(1)Under the circumstances described in
				paragraph (2), an employee who is separated from service as a military
				technician (dual status) is entitled to an annuity if the separation is by
				reason of either—
								(A)separating from the Selected Reserve;
				or
								(B)ceasing to hold the military grade
				specified by the Secretary concerned for the position involved.
								(2)Except as provided in paragraph (3),
				paragraph (1) applies to a military technician (dual status) who is
				separated—
								(A)after completing 25 years of service
				as such a technician, or
								(B)after becoming 50 years of age and
				completing 20 years of service as such a technician.
								(3)Paragraph (1) does not apply if separation
				or removal is for cause on charges of misconduct or
				delinquency.
							.
				(2)Amendment to
			 CSRSSection 8336 of title 5, United States Code, is amended by
			 adding at the end the following new subsection:
					
						(q)(1)Under the circumstances described in
				paragraph (2), an employee who is separated from service as a military
				technician (dual status) is entitled to an annuity if the separation is by
				reason of either—
								(A)separating from the Selected Reserve;
				or
								(B)ceasing to hold the military grade
				specified by the Secretary concerned for the position involved.
								(2)Except as provided in paragraph (3),
				paragraph (1) applies to a military technician (dual status) who is
				separated—
								(A)after completing 25 years of service
				as such a technician, or
								(B)after becoming 50 years of age and
				completing 20 years of service as such a technician.
								(3)Paragraph (1) does not apply if separation
				or removal is for cause on charges of misconduct or
				delinquency.
							.
				(b)Adequate Leave
			 Time for Military ActivationsSection 6323(a)(1) of title 5,
			 United States Code, is amended by striking the last sentence and inserting the
			 following new sentence: Leave under this subsection accrues for an
			 employee or individual at the rate of 30 days per fiscal year and, to the
			 extent that such leave is not used by the employee or individual during the
			 fiscal year accrued, accumulates without limitation for use in succeeding
			 fiscal years..
			(c)Improved Health
			 Care Benefits
				(1)FEHBP
			 changesSubparagraph (B) of
			 section 8906(e)(3) of title 5, United States Code, is amended to read as
			 follows:
					
						(B)An employee referred to in subparagraph (A)
				is an employee who—
							(i)is enrolled in a health benefits plan
				under this chapter;
							(ii)is a member of a reserve component of
				the Armed Forces;
							(iii)is placed on leave without pay or
				separated from service to perform the active duty or other duties described in
				clause (iv); and
							(iv)is called or ordered to—
								(I)active duty in support of a
				contingency operation (as defined in section 101(a)(13) of title 10);
								(II)active duty for a period of more
				than 30 consecutive days;
								(III)active duty under section 12406 of title
				10;
								(IV)perform training or other duties described
				under paragraph (1) or (2) of section 502(f) of title 32; or
								(V)while not in Federal service, perform
				duties related to an emergency declared by the chief executive of a State, the
				District of Columbia, the Commonwealth of Puerto Rico, or a territory or
				possession of the United
				States.
								.
				(2)Study and
			 report
					(A)In
			 generalWithin 6 months after
			 the date of the enactment of this Act, the Secretary of Defense and the
			 Director of the Office of Personnel Management shall jointly conduct a study
			 and submit to Congress a report—
						(i)evaluating the
			 feasibility of converting military technicians from FEHBP coverage to coverage
			 provided under the TRICARE or TRICARE Reserve Select program (or both);
			 and
						(ii)identifying any problems associated with
			 the conversion of military technicians from FEHBP coverage to coverage provided
			 under chapter 55 of title 10, United States Code, during contingency
			 operations.
						(B)DefinitionsFor
			 purposes of this subsection—
						(i)the term
			 FEHBP coverage means coverage provided under chapter 89 of title
			 5, United States Code; and
						(ii)the term
			 contingency operation has the meaning given that term in section
			 101(a)(13) of title 10, United States Code.
						4.Reduction in
			 eligibility age for retirement for non-Regular serviceSection 12731(f) of title 10, United States
			 Code, is amended by striking 60 years of age both places it
			 appears and inserting 55 years of age.
		
